DETAILED ACTION
	Claims 1 and 4-27 are currently pending in the instant application.  Claims 1, 4-11, 14, 15, and 21-27 are rejected.  Claims 12, 13, and 16-20 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s previously elected the invention of Group I (which now includes new claims 21-27), and the species DMT-fumerate.  
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species does not appear allowable.  Therefore, the search and examination has not been extended.
Claims 1, 4-11, 14, 15, and 21-27 have been examined to the extent that they are readable on the elected embodiment, the elected species.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 21 December 2021 have been fully considered and entered into the instant application.  As applicant has not filed a terminal disclaimer and the rejection is considered proper, the rejection is maintained and provided below.  The 35 USC 103 rejection is maintained.  While applicant argues that Celic is limited to the use of DCC and about 7 equivalents of LiAlH4 and/or LiAlD4, it is noted that n regards to the ration of LIAlH4 and formula II, the ratio in the prior art of about 0.7:1 is within instant claim 1 and 25.  In regards to claims 8 and 11, according to MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  For example, the prior art about 0.7:1 is very close to about 0.8:1.  The proportions are so close that 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1, 4-11, 14, 15, and 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-20 of copending Application No. 17/208,583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to a process of preparing formula (I’)  (which corresponds to applicants formula III) by reacting formula (II) (which corresponds to applicant’s formula II) with LiAlH4 (conflicting claim 15).  Conflicting claim 16 provides the ration (0.8:1 to 1:1 for LiAlH4 to formula II).  Conflicting claim 17 provides the formula (III) (which corresponds to applicant’s instant formula I) reacting with two or more coupling agents and an amine of formula R2R3NH.  Conflicting claim 18-20 provides an additive coupling agent, such as a carbodiimide, such as N-hydroxysuccinimide.  Additionally, coupling agents are found on pages 22-23 along with ratios.  Solvents are provided on page 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-11, 14,15, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celik et al (reference 15 IDS filed 10/11/2021) in view of Barker (reference 17).
Page S3 discloses indole-3-acetic acid was dissolved in THF followed by HOSu (N-hydroxysuccinimide) and DCC (dicyclohexylcarbodiimide).  Me2NH was then added.  The amide was then dissolved in dioxane and added LiAlH4 to prepare 2C:

    PNG
    media_image1.png
    445
    702
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    189
    178
    media_image2.png
    Greyscale
.  This corresponds to instant claim 1 wherein formula I is reacted with two coupling agents followed by reacting with (R2)2NH to prepare formula II which is then reacted with LiAlH4 to prepare formula III.
	In regards to the ration of LIAlH4 and formula II, the ratio in the prior art of about 0.7:1 is within instant claim 1 and 25.  In regards to claims 8 and 11, according to MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  For example, the prior art about 0.7:1 is very close to about 0.8:1.  The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.  The difference between the claimed ranges is virtiually negligible absent any showing of unexpected results or criticality.  Instant page 9 of the 
Barker provides the use of DMT-fumarate (page 10) in human studies.  One of ordinary skill in the art would formulate DMT as a fumarate salt as it was demonstrated in human studies.  One would be motivated to prepare additional methods of synthesizing fumarate salts of a compound of formula III as Barker provides the use of DMT-fumarate in human studies.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					19 January 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600